Citation Nr: 0516897	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  99-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  Separation documents reflect that he was awarded the 
Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, denied the 
veteran's claim seeking entitlement to service connection for 
PTSD.

This case was previously before the Board in September 2000, 
when the Board denied the veteran's claim.  The veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court), which issued an order for remand, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) in August 2001.

In July 2002, the Board again denied the veteran's claim.  
The veteran again appealed to the Court.  In February 2003, 
the Court granted a joint motion for remand which argued, in 
essence, that the Board had failed to satisfy or to discuss 
adequately the enhanced "duty to notify" amended by the 
VCAA.  The case was again remanded for further development in 
accordance with the VCAA in September 2003.  That development 
has been completed.  Accordingly, the case is now again 
before the Board for appellate review.

As a preliminary matter, the Board notes that September 2004 
VA examination obtained pursuant to the Board's September 
2003 remand reflects that the veteran is diagnosed with 
schizoaffective disorder and a cognitive disorder, not 
otherwise specified, in AXIS I.  In AXIS IV, the examiner 
noted exposure to war trauma in 1968-69 as a psychosocial 
stressor contributing to the AXIS I diagnoses.  

Notations made in AXIS IV of a multi-axial assessment for 
neuropsychiatric disorders have been construed by the U.S. 
Court of Appeals for Veterans Claims (hereinafter Court) to 
provide competent medical evidence of an etiological link 
between the diagnosed condition and active service.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).

A claim for an acquired psychiatric disorder to include 
schizophrenia and a cognitive disorder is thus referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim addressed in this decision.

2.  The veteran does not manifest PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5102, 5103 and 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to service connection for PTSD.  VA has complied with the 
notice and duty to assist provisions of the VCAA, and the 
veteran was advised by VA of the information required to 
substantiate his claims.

As noted above, the case was remanded in September 2003 to 
provide, among other things, an opportunity for the RO to 
obtain additional evidence and to provide the veteran with 
further notice of the laws and regulations effected by VCAA.  
In addition, VA examination was requested.  The RO issued the 
veteran a VCAA letter in December 2003.  This letter 
indicated what evidence the veteran needed to provide in 
order to prevail in his claim for service connection.  The 
Board notes that the letter discussed new and material 
evidence to reopen a previously denied claim, but this is not 
the issue in the present case.  Notwithstanding, in the 
section entitled "What the Evidence Must Show," the letter 
clearly discusses what is required to prevail in a claim for 
service connection.  Finally, the statement of the case 
issued in April 1999 and supplemental statement of the case 
issued in March 2005 in aggregate gave notice of the evidence 
that had been received, the revisions effected in the 
regulations by VCAA, and the laws and regulations governing 
the grant of service connection for PTSD. 

The VA has obtained all VA and non VA treatment records that 
it had notice of.  In addition, VA examinations were 
conducted in January and February 1999, and July 1999 to 
determine the nature, extent, and etiology of any manifested 
psychiatric disorder.  The veteran underwent further VA 
examination in September 2004 pursuant to the September 2003 
remand.  This examination was specifically requested to 
clarify the veteran's diagnosis and the etiology of any 
manifested psychiatric disorder.

The RO has obtained all VA and non-VA treatment records of 
which it has notice.  The Board notes that the RO needed to 
make several requests for VA treatment records from the VA 
Medical Center in Tuscaloosa.  The last request by email, 
dated in May 2004, appears to have gone without response.  
However, a closer review of the communication reflects that 
the records were sent that month.  A review of the claims 
folder finds that these records, dated in 1998, are present.

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The Board is not 
aware of the existence of other additional relevant evidence 
in connection with the claim on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Here, available 
VA and non-VA records were obtained or submitted by the 
veteran, and the veteran identified no other private treating 
facilities.  In addition, VA examinations were provided.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his claim 
and the VA has obtained all known documents that would 
substantiate the veteran's claim. 

The VCAA letter, combined with the statement of the case, in 
aggregate, properly notified the veteran of his statutory 
rights.  In addition, when the veteran and his representative 
provided notice of additional VA records to VA, they were 
obtained.  See 38 U.S.C.A. § 5103(b) (West 2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issue discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claims would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim by the VCAA letter, 
statement of the case, and their accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  See also Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing claims for service 
connection, the evidence considered in connection with the 
issue addressed in this decision, and what information VA and 
the veteran would provide.  Thus, the Board finds that there 
has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, regulations provide that certain chronic 
diseases, to include a psychosis, will be considered to have 
been incurred in service if manifested to a degree of 10 
percent or more within one year from the date of separation 
from active service, where the veteran has served for 90 days 
or more during a period of war, or after December 31, 1946, 
even though there is no evidence the disease existed during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2004); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case, the record reflects that the veteran 
does not currently manifest PTSD.

VA treatment records reflect diagnosis of and treatment for 
PTSD in 1998.  In addition, private medical treatment records 
reflect diagnoses of PTSD that the physician then opined was 
the result of stressful events experienced in Vietnam.  
Specifically, the record contains the following three 
opinions:

May 1998
by Charles Nevels, M.D. Psychiatrist and Clinical Director of 
the VA PTSD Program in Tuscaloosa, Alabama:

The symptoms presented affects [the 
veteran's] ability to maintain gainful 
employment, although the most 
debiliatating (sic) symptoms by far are 
the blackout episodes, hallucinations, 
threats of harm to his family or others 
without his awareness.

***

Expected prognosis is that this 
disability due to his symptoms of post 
traumatic stress disorder is permanent.

April 1999
by Frank A. Kulik, M.D., Psychiatrist

[The veteran] has been treated by me 
since 8/27/97 for Post traumatic stress 
disorder [with] severe psychosis.

September 2000
by Dr. Kulik

The [veteran] continues to have PTSD - 
severe [secondary to] Vietnam.

In contrast, VA examinations dated in January 1999, February 
1999, and July 1999 did not find the veteran to then manifest 
PTSD, although in July 1999 he was found to manifest symptoms 
of PTSD.  The diagnoses and opinions contained in these 
examination reports are delineated below:

January 1999 VA Examination Report

This 52-year-old male describes some 
symptoms of post traumatic stress 
disorder however psychological testing 
was not supportive of PTSD.  Diagnosis is 
psychotic disorder not otherwise 
specified.  

The examiner, an M.D., based his assessment on an interview 
with and examination of the patient.  It is not clear that 
the veteran's claims file was reviewed in conjunction with 
the examination.

February 1999 VA Examination Report

While psychometric data should not be 
used as the sole source of information 
for diagnostic purposes, the above test 
results fail to provide support for a 
diagnosis of PTSD.  His profile on the 
MMPI-II is more consistent with a 
diagnosis suggested by [the examiner who 
conducted the January 1999 VA 
examination], that is, a psychotic 
disorder.  His responses to the other 
inventories suggested that although he is 
currently experiencing several symptoms 
of depression, his experience of current 
anxiety symptoms is within the average 
range.  

The examiner, a Ph.D., based her assessment on the 
administration of several clinical tests including the 
Minnesota Multiphasic Personality Inventory-II (MMPI-II), the 
Beck Depression Inventory (BDI), and the Spielberger State 
Trait Anxiety Inventory (STAI).  In addition, the examiner 
conducted a brief interview with the patient.  It is unclear 
whether the claims file was reviewed in conjunction with the 
examination.

July 1999 VA Board Examination Report
Board of Two Psychiatrists

The report reflects a diagnosis of chronic paranoid 
schizophrenia-symptoms of two years duration and symptoms of 
PTSD, but not severe enough to warrant a diagnosis in AXIS I.  
The examiners noted specifically that they reviewed the 
veteran's claims file, chart, and electronic record in 
addition to interviewing the patient.

[The veteran] is a 53 y/o ... veteran who 
has been experiencing nightmares, 
problems with memory, auditory 
hallucinations, delusions, and some 
disturbing behaviors since his war 
experience in Vietnam.  He is no longer 
working, but appears to function 
reasonably well both psychologically and 
socially while on his medications.  He 
does not appear to be anxious or 
distressed.  His primary problem is 
psychotic illness which is in partial 
remission.  He has a few symptoms of 
PTSD, but not enough to warrant a 
dia[g]nosis of PTSD.

Patient's C-file was reviewed and patient 
interviewed and eva[l]uated by a board of 
two psychiatrists ... who agree with the 
above evaluation and recommendation.

Pursuant to VCAA development, the RO received additional 
private and VA treatment records.  

VA treatment records show continued treatment in 1998 in the 
PTSD program; however, they show diagnoses of PTSD by history 
and PTSD rule out obsessive compulsive disorder versus 
psychotic depression in addition to PTSD.  In August 1998, 
the veteran underwent extensive neuropsychological testing, 
but results were found to be abnormal.  Further testing was 
recommended, and the examiner did not make a diagnosis.  VA 
hospital records dated in April and May 1998 reveal diagnoses 
of depression with psychotic features.  Subsequent VA 
hospital records, dated in December 2002, and treatment 
records dated from 2002 through 2005, reflect diagnoses of 
schizoaffective disorder.

In February 2004, the RO received private treatment records 
reflecting the veteran was hospitalized in a private hospital 
in August through September 1997.  His symptoms were 
described to include flashbacks, getting up three to four 
times a night to check the house while carrying a gun, and 
bathing several times a day to wash off poison.  Discharge 
documents reflect he was diagnosed with PTSD with severe 
psychosis.  Private treatment records show, as noted above, a 
diagnosis of PTSD in April 1999, with confirmation of that 
diagnosis in September 2000.

Accordingly, as part of the September 2003 remand, the Board 
requested additional VA examination to resolve the veteran's 
diagnosis.  The Board requested that the examiner consider 
the previous diagnoses and treatment in any resulting 
analysis.  

In September 2004, the veteran again underwent VA 
examination.  The report is of record and shows that the 
examiner specifically noted he had reviewed the claims file, 
including VA outpatient and hospital treatment records.  The 
report shows an impression of schizoaffective disorder, rule 
out PTSD, and cognitive disorder, not otherwise specified in 
AXIS I.  Exposure to war trauma in 1968-1969 and chronic 
mental illness were listed in AXIS IV.  The examiner offered 
the following summary and discussion:

After a careful review of all available 
records, and based on clinical interview 
today, it does not appear to the examiner 
that this veteran [meets] DSM-IV criteria 
for a diagnosis of PTSD.  The essential 
issue is whether his psychotic symptoms 
are a feature of an underlying PTSD 
condition or whether he suffers from a 
primary psychotic process and also has 
some symptoms of PTSD but which are 
insufficient for a formal diagnosis by 
DSM criteria.

In none of the records reviewed could the 
examiner find documentation to indicate a 
complete set of experiencing, avoidance, 
and increased arousal symptoms required 
for the diagnosis, but there is ample 
evidence of a psychosis which clearly 
becomes more apparent when the veteran is 
noncompliant with medications.

The examiner submitted an addendum, dated in December 2004 
with a final diagnoses, following review of psychological 
test results conducted in September 2004, and a computed 
tomography (CT) cranial scan.  The final diagnosis is 
schizoaffective disorder and cognitive disorder, not 
otherwise specified in AXIS I and schizotypal personality 
disorder in AXIS II.  AXIS IV continues to identify exposure 
to war trauma 1968-1969 and chronic mental illness as 
contributing to the diagnoses in AXIS I.

As noted in the Introduction, above, because the examiner 
noted in AXIS IV exposure to war trauma in 1968-1969 as a 
primary stressor contributing to the AXIS I disabilities, the 
Board referred out the claim for an acquired psychiatric 
disorder to include schizoaffective disorder and cognitive 
disorder, not otherwise specified, as a result of the 
veteran's active service for separate adjudication by the 
agency of original jurisdiction.  Thus, the Board will limit 
its analysis in the present case to the issue of entitlement 
to service connection for PTSD, only.

The Board has carefully reviewed all medical evidence of 
record, to include VA and non-VA outpatient and hospital 
treatment records, prior VA examination reports, and the 
current, September 2004, VA examination report.  For the 
following reasons, the Board finds that the medical evidence 
establishing that the veteran does not manifest PTSD is more 
probative than that which indicates a diagnosis of PTSD.

This is so for the following reasons.  First, all VA 
examination reports concur in not finding a diagnosis of 
PTSD.  While it is unclear that the January and February VA 
examinations were conducted with review of the veteran's 
medical record, the July 1999 and September 2004 VA 
examinations were clearly done so.  Hence, these diagnoses 
were informed by analysis of all available pertinent medical 
evidence as well as by examination of the veteran.  In 
addition, the July 1999 VA examination was conducted by a 
board of two psychiatrists and based on a period of 
observation and examination of the veteran as well as 
analysis of clinical test results.  Similarly, the findings 
expressed in the September 2004 VA examination report were 
based on examination of the veteran and analysis of clinical 
test results, as well as review of the complete medical 
record.  Second, while 1998 VA outpatient treatment records 
reflect participation in a PTSD program and diagnosis of 
PTSD, subsequent VA outpatient and hospital records, after 
testing had been conducted, eventually reflected diagnoses 
other than PTSD-which is in line with the VA examination 
results.  Rather, the most recent treatment records received 
from VA show diagnoses of schizoaffective disorder.

In contrast, the medical evidence showing diagnoses of PTSD, 
including private medical records and VA treatment records, 
do not show that the diagnoses were informed by a review of 
the veteran's medical records or clinical testing.  In 
particular, the Board notes that private hospital records 
showing a diagnosis of PTSD are dated in 1997, prior to the 
clinical tests completed in 1999.  The discharge documents 
specifically state that no psychological testing was then 
accomplished.  Similarly, private and VA outpatient treatment 
records simply do not reflect that the veteran's medical 
records had been reviewed in arriving at the diagnoses of 
PTSD.  Private treatment records do not reference clinical 
testing.  VA treatment records, in contrast, do so.  However, 
such testing as was completed in 1998 was, as discussed 
above, shown to obtain abnormal results.  Further testing was 
required and, subsequently, beginning in 2002, VA treatment 
records reflect diagnoses other than PTSD including 
depression with psychotic features and schizoaffective 
disorder.

Returning to the most current, September 2004, VA examination 
report, the Board notes that PTSD was specifically considered 
as a diagnosis.  This is true of all the VA examination 
reports.  As noted above, the examination was conducted with 
review of the veteran's claims file.  The examiner 
specifically noted review of the veteran's service medical 
record.  The examiner noted that the veteran served in the 
infantry, his military occupational specialty (MOS) was 
11B20, and he had been awarded the combat infantryman badge.  
The veteran's own specific memory of events during his active 
service was impaired.  In addition, the examiner discussed in 
detail the other medical evidence of record showing diagnoses 
of PTSD, including the 1997 private hospital records, and the 
1999 and 2000 private medial opinions, and 1998 VA treatment 
records.  Moreover, the September 2004 VA examination report 
initially presented an impression of schizoaffective 
disorder, rule out PTSD.

However, after review of additional clinical tests and a CT 
cranial scan, the examiner ultimately could not find that the 
veteran manifested PTSD.  Rather, in the December 2004 
addendum schizoaffective disorder and cognitive disorder, not 
otherwise specified, in AXIS I was diagnosed, with 
schizotypal personality disorder in AXIS II.

In this case, the medical evidence, overall, simply does not 
support a diagnosis of PTSD.

The veteran has not presented any other evidence-VA or 
private-showing that he is diagnosed with PTSD.

After review of all the medical evidence, the Board concludes 
that the veteran does not manifest PTSD.  The veteran does 
manifest a psychiatric disability other than PTSD, i.e., 
schizoaffective disorder and cognitive disorder, not 
otherwise specified, which has been linked to his active 
service and, as noted above, in the Introduction, has 
accordingly been referred out for separate adjudication by 
the agency of original jurisdiction.

The medical evidence does not present any other medical 
findings, opinions, or other expert medical evidence 
diagnosing the veteran with PTSD that is the result of his 
active service.

Hence, after review of the evidence, the Board concludes, 
regretfully, that the evidence simply cannot establish that 
the veteran is currently diagnosed with PTSD.

Where, as here, the claim turns on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he manifests PTSD that may be 
etiologically linked to service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

With regret, the Board finds that absent medical evidence 
supporting a diagnosis of PTSD, the Board is not able to find 
that the veteran manifests PTSD that is the result of his 
active service.  In so finding, the Board points out that the 
record fully supports a finding that the served in combat.  
The veteran was awarded the Combat Infantryman Badge.  See 
38 U.S.C.A. § 1154 (West 2002); see also Cohen, supra.

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for PTSD.  The benefit 
sought on appeal is accordingly denied.




ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


